FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                          June 11, 2010
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                    TENTH CIRCUIT


 INDAH ESTALITA,

                Petitioner,

           v.                                                  No. 07-9553

 ERIC H. HOLDER, JR., United States
 Attorney General,

                Respondent.


                              ORDER AND JUDGMENT*


Before TACHA, EBEL, and HARTZ, Circuit Judges.


       Indah Estalita, a native and citizen of Indonesia, petitions for review of an order of

the Board of Immigration Appeals (“BIA”) which affirmed the Immigration Judge’s

(“IJ”) denial of Ms. Estalita’s motion to reopen removal proceedings. The IJ ruled that he

lacked jurisdiction over the motion under 8 C.F.R. § 1003.2(d). We take jurisdiction

pursuant to 8 U.S.C. § 1252(a)(2)(D), but DENY Ms. Estalita’s petition for review

because we conclude that her arguments are foreclosed by our decision in Rosillo-Puga v.

Holder, 580 F.3d 1147 (10th Cir. 2009).



       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                      I. BACKGROUND

       Ms. Estalita originally entered the United States as a nonimmigrant visitor with

authorization to remain until April 2001. At the end of her authorized stay, Ms. Estalita

submitted an application for asylum for herself, her husband, and her two minor children

with the Department of Homeland Security (“DHS”). DHS denied Ms. Estalita’s asylum

application and initiated removal proceedings. Ms. Estalita was charged as being

removable under 8 U.S.C. § 1227(a)(1)(B) for having remained in the United States

without authorization after the expiration of her visa.

       At a hearing on February 6, 2002, Ms. Estalita conceded removability and

requested, among other forms of relief, voluntary departure. The IJ granted Ms. Estalita

thirty days voluntary departure, with an alternate order of removal. Ms. Estalita appealed

the decision to the BIA, which affirmed on May 13, 2004. Ms. Estalita’s voluntary

departure period, which had been tolled during her administrative appeal, was reinstated

and set to expire on June 12, 2004. DHS subsequently granted Ms. Estalita an extension

of the voluntary departure period until July 12, 2004.

       On July 7, 2004, five days before the expiration of her voluntary departure period,

Ms. Estalita filed a motion to reopen her removal proceedings with the BIA, seeking an

adjustment of status based on a labor certification which had been approved June 16,

2004.1 Four days later, while the motion to reopen was still pending, Ms. Estalita and her

       1
           A labor certification is a determination by the Secretary of Labor that:

       (I) there are not sufficient workers who are able, willing, qualified . . . and

                                               -2-
family departed the United States pursuant to the grant of voluntary departure.

       Unaware of Ms. Estalita’s departure, the BIA granted her motion to reopen on

August 5, 2004, and remanded the case to the IJ. DHS subsequently filed a Motion to

Terminate for Lack of Jurisdiction, contending the BIA lacked jurisdiction to rule on the

motion because Ms. Estalita’s departure constituted a withdrawal of her motion to reopen

under 8 C.F.R. § 1003.2(d). The IJ agreed with the government and granted the motion to

terminate. On appeal, the BIA determined it had erroneously granted Ms. Estalita’s

motion to reopen and vacated its earlier order. Ms. Estalita now petitions for review of

the BIA’s ruling that it lacked jurisdiction.

                                     II. DISCUSSION

       In support of her petition for review, Ms. Estalita argues that § 1003.2(d) is invalid

because it directly conflicts with 8 U.S.C. § 1229a(c)(7)(A), which allows aliens subject

to removal proceedings to file one motion to reopen. Ms. Estalita also contends that due

process requires she be allowed to file one timely motion to reopen. The government

asserts that our recent decision in Rosillo-Puga requires denial of Ms. Estalita’s petition

for review. We agree.

       In Rosillo-Puga, we upheld the BIA’s determination that the post-departure bar in


       available at the time of application for a visa and admission to the United
       States and at the place where the alien is to perform such skilled or
       unskilled labor, and
       (II) the employment of such alien will not adversely affect the wages and
       working conditions of workers in the United States similarly employed.

8 U.S.C. § 1182(a)(5)(A)(i).

                                                -3-
8 C.F.R. §§ 1003.2(d) and 1003.23(b)(1) deprives the BIA or immigration judges of

jurisdiction over motions to reopen filed by aliens who departed the United States

following completion of their removal proceedings. 580 F.3d at 1160. Mr. Rosillo-Puga

was removed from the United States pursuant to a removal order. Id. at 1149. Three-

and-one-half years later, he filed a motion to reopen his removal proceedings. Id. After

the IJ dismissed his appeal for lack of jurisdiction and the BIA affirmed, Mr. Rosillo-

Puga filed a petition for review in this court. Id. He argued, inter alia, that the post-

departure bar was unconstitutional and its application violated his due process rights. Id.

       Employing Chevron deference, we concluded that the post-departure bar is a

“valid exercise of the Attorney General’s Congressionally-delegated rulemaking

authority.” Id. at 1156. We found it “inconceivable that Congress would repeal the post-

departure bar, without doing or even saying anything about the forty-year history of the

Attorney General incorporating such a bar in his regulations.” Id. at 1157. Therefore, we

upheld the regulations as valid and denied Mr. Rosillo-Puga’s petition for review. Id. at

1157, 1160. We also rejected Mr. Rosillo-Puga’s due process argument, noting that in the

context of deportation proceedings “due process requires that the alien receive notice of

the charges against him, and a fair opportunity to be heard before an executive or

administrative tribunal,” both of which he had received. Id. at 1160 (quotations omitted).

       Ms. Estalita contends that Rosillo-Puga is distinguishable on its facts. She

correctly notes that Mr. Rosillo-Puga was not granted voluntary departure and that he

waived his right to appeal the removal order. See id. at 1149. But while the facts in this

                                             -4-
case may be more sympathetic, Rosillo-Puga upheld the very regulation at issue in this

case and we are bound by precedent. See In re Smith, 10 F.3d 723, 724 (10th Cir. 1993)

(“We are bound by the precedent of prior panels absent en banc reconsideration or a

superseding contrary decision by the Supreme Court.”); United States v. Meyers, 200 F.3d

715, 720 (10th Cir. 2000) (“The precedent of prior panels which this court must follow

includes not only the very narrow holdings of those prior cases, but also the reasoning

underlying those holdings, particularly when such reasoning articulates a point of law.”).

Moreover, Ms. Estalita does not contend that the IJ or BIA misinterpreted or misapplied §

1003.2(d); indeed, the result in this case is clearly the one dictated by the regulation.

Furthermore, Ms. Estalita received notice of the charges against her and was given the

opportunity to be heard before the IJ and BIA; thus, she received all of the process to

which she was entitled. Accordingly, the BIA properly determined that Ms. Estalita’s

departure from the United States during the pendency of her motion to reopen constituted

a withdrawal of her motion and deprived it of jurisdiction.

                                    III. CONCLUSION

       For the foregoing reasons, we DENY Ms. Estalita’s petition for review.

                                           ENTERED FOR THE COURT,



                                           Deanell Reece Tacha
                                           Circuit Judge




                                             -5-